Title: To Thomas Jefferson from James Ronaldson, 22 February 1806
From: Ronaldson, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia February 22nd. 1806.
                        
                        The patterns of cloth and Yarn I have taken the liberty of sending to you, are all manufactured from the raw
                            material, and carried through the whole process in Phila.
                        The motive for submitting them to you is, to communicate as true an Idea as possible of the first efforts of
                            this part of our Country, and enable you to form some opinion of what may be effected by our own energies should necessity
                            render it proper to intercept the introduction of Foreign Manufactures, or what may be of equal importance, render our
                            Country independent of Foreign Nations, by making them at home, thereby exposing less of the interests of our Citizens to
                            the injuries of Wanton power, While it would render them more happy by duly proportioning the productive powers of labour
                            betwixt the three Great divisions into which it naturally divides itself—Argriculture, Manufactures, & Commerce—When
                            this is the case the Citizens are mutually serviceable to each other, if the contrary they become rivals, and this may be
                            exemplified by the great number of Bankruptcies that occur among our Merchants and the little ready Cash in the hands of
                            our Farmers—There is another point in which this business deserves attention—The exchange of Labour—
                        How much of the average labour of an American Argriculturist with all his advantages—Will purchase that of a
                            European Manufacturer, aided by the improved labour saving Machinery.
                        If the result of this comparison should be equal, then the true policy of America would be to encourage
                            Manufactures because then the property of her Citizens is under her Own powerful guarantee, tempting the Avarice of no
                            power, but producing the twofold effects of benefit on herself, she being in this case both buyer and seller, and that
                            Commerce (buying and selling) has this double effect is evident, for when it becomes not useful to either party the Trade is
                            discontinued.
                        Fishing and some few branches of Commerce appear to form exceptions to this but it is only in appearance, for
                            properly speaking Fishing may be called the Cultivation of the Ocean, it has Nature on the One part, and labour on the
                            other, and does not affect the preceding positions, and will be benefited by any regulations adopted to foster
                            Manufactures, it and Manufactures will mutually promote each other.
                        Some of the Specimens are equal to any produced in the most perfect Factories of Europe, and others tho’ not
                            so complete, equal any thing that could be expected from infancy. And when it is recollected that the present state of
                            Arts in Phila. and other Towns in the Union are superior to what they were in Manchester, Birmingham & Glasgow 70 or 80
                            Years ago, that our powers are not encumberd with Corporation, or Test. Law restraints, nor the means of improving the
                            Machinery of the Artist drawn from him in innumerable ways, by perceptable and imperceptable Taxes, there is every
                            inducement for the Man who has the happiness and independence of the Country at heart, to give this important subject
                            candid attention, And by a moderate degree of encouragement afford a fair opportunity of making the experiment—
                        A comparison of these specimens develope a circumstance not unworthy of Notice
                        It is evident the Articles made in the Alms House when compared with those made by private Trades Men,
                            display an inferiority of judgment or execution—And when the characters and situations of the two kinds of labour are
                            considered, the surprise will be, that the Alms House should do well—
                        The productions of the Alms House may indicate what could be done on a plantation by Slaves—
                        It is true the Alms House is the asylum of some unfortunate and imprudent persons, Who have acquired a
                            knowledge of Manufactures, but this will be counter-balanced by the Slave being employd during that period when his mind
                            and body are in their prime, and perpetually continueing in the Domestic factory—whereas the former are in the Alms House
                            only when they can do no better,
                        In the Eastern States Straw Hats are made of the first quality, and in such quantities as nearly supply the
                            Phila. market (perhaps others too, but the Writers knowledge is local). And from the avidity with which the dealers buy
                            them up, it is probable they are sold at a lower price than those imported—but this benefit to the Country cannot be of
                            any duration, for so soon as the caprice of Fashion shall change the Taste, the use of this Neat and becoming dress must
                            give way to something of a more expensive nature contrived by the ingenuity of the European Artist, to draw from the idle
                            Aristocracy of that quarter of the Globe some part of what he by Taxes and opression has been deprived of—
                        This thing Fashion would ruin a Manufacturer in the United States, who could make (for example) Corduroy 4 ⅌Cent lower than the same article could be made in Britain, because none would buy while they were out of
                            fashion, And proves that a small additional Importation Tax, would not affect the comforts of any American, and is only
                            one upon his vanity—A small additional Duty of 3, 4 or 5 ⅌Cent in all probability would be sufficient
                        With an ardent wish that the Happiness of the Country may be promoted and you contribute to that end
                        I am Respectfully
                        
                            James Ronaldson
                     
                        
                        
                            Manufactures of Philadelphia
                            The society of Young Female Friends employ a number of Women Spining during Winter, but are not able to
                                give employment to all who apply—owing to the smallness of their funds, and the demand for Yarn not being brisk—there being no Throwing Mill in opperation in Philaa.—
                            Mr. Blackburn of Water Street (Flax dresser) gets Spun about 500 lbs. Flax & 500 lbs. of Tow Yarn, of
                                which he gets Woven 400 Yds. Tow Linnen, the Flax Yarn he sells—
                            The young men of the Quaker Society have some way of giving out Flax, but we do not know the extent of
                                their opperation—
                            The Alms House Manufactory has been in opperation Nine Months, and have finished Goods at the rate of
                                Three thousand Dollars ⅌ Quarter—Their Machinery consists of two Cotton-Carding Engines, Wrought by two of
                                their Lunaticks each—One Drawing Frame One Mule with 60 Spindles—One Wool-Carding Engine, this is not yet in
                                opperation, Twenty five Looms & a Warping Mill, They have Spun by hand in the House, and by out door pensioners to
                                whom they give Flax to Spin in place of Cash as formerly 500 lbs. of Flax and Wool ⅌ Week, & 100 lbs. Cotton
                                on the Mule—Their Spining now exceeds their Weaving about 100 lbs ⅌ Week, this will not be the case during
                                Summer—
                            The Jail have Eight Looms, some of them employ’d on Rag-Carpets, by which a single individual earns
                                them several Dollars ⅌ day clear of all expences.
                            They make very good Sheeting all of Flax,—which they sell in whole sale without Bleaching—Their Yarn
                                is spun by hand on the common Wheel.
                            Joseph Garlick has
                     
                        
                           
                              one Mule of
                              120 Spindles
                              }
                              
                           
                           
                              one ditto
                              108 ditto
                              
                           
                           
                              one do
                              42 do.
                              
                           
                           
                              one Jinney
                              42 do.
                              Employed in Cotton.
                           
                           
                              Three Carding Engines
                              
                              
                           
                           
                              Two Roving & Drawing Frames.
                              
                           
                           
                              Two Carding Engines for Wool.
                              
                           
                        
                     
                            
                            This Gentleman possesses the rare combination of Talents and persevering Industry, by which he has
                                brought his business into good train, and now making a decent living—Should Manufactures be encouraged, this Man,
                                with a very little effort would produce as many Goods as half the people now in business do.
                            Such is the facility of enlarging a business after it has Once been began on a proper plan,—Besides the
                                patterns from this Factory, he makes excellent Cover lids & Counter panes—also Fleecy.
                            P.S. The Alms House make very handsome cotton cover lids & Counter-panes, but of these patterns, can
                                not be got—Neither of the Jail as they do not cut their Goods—
                            Some pairs of the German Town Short-Stockings may be seen by applying to Mr. Campbell.
                            
                        
                                            
                            
                            MC.
                        
                  
                     Straw Hats are Manufactured in Phila. and the neighbouring Village of Frankford—
                  
               